SMITH, Judge.
This appeal involves claimant’s entitlement to be reimbursed for the offset taken by the City against his monthly pension benefits from July 1, 1973 through August 1, 1989. While there are some inconsequential factual distinctions between this case and City of Miami v. Jones, 593 So.2d 544 (Fla. 1st DCA 1992), this case is controlled by Jones. Accordingly, as we did in Jones, we reverse the offset reimbursement award and remand for further proceedings.
REVERSED and REMANDED.
BOOTH and BARFIELD, JJ., concur.